DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species;
Species 1 – the species embodied by Figures 1-10,
Species 2 – the species embodied by Figures 11-12,

The species are independent or distinct because the species contain different structures, features, modes of action, and uses.  Specifically, Species 1 pertains to a handheld fastener driver, while Species 2 pertains to a table saw.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require the Examiner to search using different search terms, classes, as well as technique.  As 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kelly McGlashan on 3/3/2022, a provisional election was made without traverse to prosecute the invention of Species 1.  During the discussion, it was agreed that the Species applied to claims 1-8 and 10-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aman, (US 2015/0196363).

Regarding claim 12, Aman discloses: A power tool (Figure 1, an exemplary power tool 10) comprising a tool housing (Figure 1, housing 14) and a mechanism (Figure 4 shows the internal mechanism, 110, without any housing) disposed inside the tool housing ([0029] “The tool 10 includes a housing 14 comprising a handle portion 16 and in this example, a power source portion such as a receiver 18 for a portable battery pack and a tool attachment portion 20 having a chuck 21 provided for releasably receiving and holding an attachment tool such as a drill bit or a saw blade.”), the tool housing including 

an outer layer (Figure 1, cover 12) that provides an outer surface of the power tool housing, and 

an inner layer (Figure 1, housing 14) disposed on an inner surface of at least a portion of the outer layer.

wherein the outer layer is an assembly of a concave (See Examiner Illustration 1, below, which compares the outer shells of both the current application and the cited prior art of Aman.  As can be seen from the comparison, the two figures are nearly identical in form and function. ) first shell portion (Figure 1, portion 12a) and (See Examiner Illustration 1, below, which compares the outer shells of both the current application and the cited prior art of Aman.  As can be seen from the comparison, the two figures are nearly identical in form and function. ) second shell portion (Figure 1, portion 12b), the first shell portion joined together with the second shell portion along a first parting line (Fig. 1, the parting line is the line that occurs at the point at which both shells meet, as can be seen in Fig. 1) to provide an enclosed interior space that receives the mechanism (Figure 4 shows the internal mechanism, 110, without any housing). the inner layer is disposed between the portion of the outer layer and the mechanism Figure 4 shows the internal mechanism, 110, without any housing), and the inner layer (Figure 1, housing 14)  has a first peripheral edge portion (the inner layer has numerous edges that are offset to the parting line) that is offset relative to the first parting line such that the inner layer extends continuously across first the parting line (as the first parting line is a vertical line extending from the base of the device to the top of the device, since the inner layer extends from base to top in an unbroken fashion, this limitation is met.

    PNG
    media_image1.png
    414
    773
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 14, Aman further discloses: the outer layer (Figure 1, cover 12) is an assembly of the first shell portion (Fig. 7, left side item 12), the second shell portion (Fig. 7, right side item 12) and a concave third shell portion (Fig. 7, battery doors 19 with access to power source portion 18, seen as concave from the internal view seen in Examiner Illustration 1), 

the third shell portion (Fig. 7, battery doors 19 with access to power source portion 18) is joined together with the first shell portion and the second shell portion along a second parting line (Extrapolated from Figure 7, there exists a joining line between the two doors 19, which combine to seal the mechanism as seen in the final picture of Figure 7) to provide the enclosed interior space; 

(the inner layer consists of numerous edges that exist in an area that is not where the two doors 19 meet and form a parting line).

Regarding claim 15, Aman further discloses: the inner layer  (Figure 1, housing 14) is an assembly of a first inner layer portion (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The first layer portion is the left side portion) and a second inner layer portion (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The second layer portion is the right-side portion), the first inner layer portion abuts the second inner layer portion along a third parting line (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The third parting line is the line that passes through item 23 and connects the right and left side of the housing), and the third parting line is spaced apart from the second parting line (the third parting line is explicitly in the area other than the second parting line).

Regarding claim 16, Aman further discloses: the inner layer (Figure 1, housing 14)  underlies the outer layer (Figure 1, cover 12) such that an outward facing surface of the inner layer faces the inward-facing surface of the outer layer without any intervening structures (As seen in Figure 1, the outer facing portion of the inner layer directly faces and interacts with the inner facing portion of the outer layer.) , and the inner layer is free from adhesion to, and bonding to, the outer layer ( The specification indicates that no further mechanism, such as adhesive is used to connect the two.  This point is highlighted by the fact that the outer casing is easily removed and discarded -[0028] “The embodiment of FIG. 1 illustrates an exemplary power tool 10 for use in medical procedures such as surgical procedures. A removable, single use, contamination-blocking cover 12 is provided for blocking excessive contamination of the power tool 10 during use. The cover 12 is replaceable, e.g. after the procedure, the cover 12 may be removed and replaced by a new cover 12.”). 

Regarding claim 17, Aman further discloses:  the outer layer has a non-uniform thickness such that the outer layer has a first thickness ([0079], “Variable wall thickness or reinforcements can be used in high stress areas.”) in a first region (Fig. 1, areas 12a and 12b) of the tool housing and a second thickness (Fig. 1, area 12e) ([0079], “Variable wall thickness or reinforcements can be used in high stress areas.”) in a second region of the tool housing, the first thickness is less than the second thickness, and the inner layer is disposed on an inner surface of outer layer within the first region of the tool housing.

Regarding claim 18, Aman further discloses:  the power tool (Figure 1, an exemplary power tool 10) is a hand-held fastener driving tool (Figure 1, tool attachment portion 20 and chuck 21 indicate that this tool can receive a fastener driver, such as a Philips head screw bit.  As such, the claim limitation is met)  that includes: 

(Figure 4 shows the internal mechanism, 110, without any housing) disposed at first end (Fig. 1, uppermost portion of areas 12a and 12b) of the tool housing, the mechanism including a fastener driving mechanism (Figure 1, tool attachment portion 20 and chuck 21 indicate that this tool can receive a fastener driver, such as a Philips head screw bit.  As such, the claim limitation is met): 

a power supply disposed at a second end of the tool housing ([0029], “a power source portion such as a receiver 18 for a portable battery pack”): and 

a handle that extends between the first end and the second end (Fig. 1, handle portion 16),and 

the first region  (Fig. 1, areas 12a and 12b) of the tool housing includes the first end, and the second region  (Fig. 1, area 12e) of the tool housing includes the handle (Fig. 1, handle portion 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Aman, (US 20150196363), in view of Vannier, (2019/0059535).

Regarding claim 1, Aman discloses: A power tool (Figure 1, an exemplary power tool 10) comprising a tool housing (Figure 1, housing 14) and a mechanism (Figure 4 shows the internal mechanism, 110, without any housing) disposed inside the tool housing ([0029] “The tool 10 includes a housing 14 comprising a handle portion 16 and in this example, a power source portion such as a receiver 18 for a portable battery pack and a tool attachment portion 20 having a chuck 21 provided for releasably receiving and holding an attachment tool such as a drill bit or a saw blade.”), the tool housing including: 

an outer layer (Figure 1, cover 12)  that provides an outer surface of the power tool housing, the outer layer comprising a first material (Paragraphs [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the outer layer 12 – the Examiner notes in particular that [0049] describes the use of “metals” for the outer cover); and 

an inner layer (Figure 1, housing 14) disposed on an inner surface of at least a portion of the outer layer, the inner layer comprising a second material (Paragraph [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the inner layer 14 – the Examiner notes that [0053-0059] clearly describe the use of various polymers for the inner layer 14), 

Aman does not explicitly disclose: the first material has a density that is at least three times the density of the second material.

Vannier teaches: the first material (Vannier - [0012] “According to a variant of the shell of the invention, the covering sheet is made of a material chosen from a list of metals comprising titanium, stainless steel, and aluminum. “) has a density (the density of the selected material is a material property.  As such, this property is a fact.  The Examiner has provided a citation to a website that lists these material properties - https://www.engineersedge.com/materials/densities_of_metals_and_elements_table_13976.htm - The density of titanium is 4.51 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    , stainless steel 7.48-7.95 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                            ,
                             
                        
                     and aluminum is 2.6-2.8 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                            )
                             
                        
                    that is at least three times the density of the second material (Vannier - [0013] According to a variant of the shell of the invention, the material of the structure comprises a plastic of the thermoplastic or thermosetting type. …   [0076] The material of the structure 102 comprises a plastic which is either of the thermoplastic type such as polypropylene PP or polycarbonate PC, or of the thermosetting type.” – According to http://www.amesweb.info/Materials/Density-of-Plastics.aspx, the density of Polypropylene is 0.905 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    , while the density of Polycarbonate is 1.2 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    .  As such, by selecting any of the three metals, titanium, stainless steel, or aluminum with Polypropylene, the claim limitations are met.  Furthermore, both stainless steel and titanium would be at least three times as dense as Polycarbonate, and the selection of either would meet the claim limitations.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool of Aman by integrating the material selection techniques of Vannier, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this type of material arrangement is that the benefits of each material can be selected for the project at hand, while negative material properties can be “weeded” out.  This selection process can increase both profit and durability of the device at hand.

Regarding claim 2, the modified Aman further discloses: the outer layer (Figure 1, cover 12) is an assembly of a concave first shell portion (See Examiner Illustration 1, and Figure 1, portion 12a) and a concave second shell portion (See Examiner Illustration 1, Figure 1, portion 12b),


    PNG
    media_image1.png
    414
    773
    media_image1.png
    Greyscale

Examiner Illustration 1
the first shell portion is joined together with the second shell portion along a first parting line (Fig. 1, the parting line is the line that occurs at the point at which both shells meet, as can be seen in Fig. 1) to provide an enclosed interior space that receives the mechanism (Figure 4 shows the internal mechanism, 110, without any housing). 
the inner layer  (Figure 1, housing 14) is disposed between the portion of the outer layer (Figure 1, cover 12) and the mechanism (Figure 4 shows the internal mechanism, 110, without any housing), and 

the inner layer (Figure 1, housing 14) has a first peripheral edge portion (the inner layer has numerous edges that are offset to the parting line) that is offset relative to the first parting line such that the inner layer extends continuously across the first parting line (as the first parting line is a vertical line extending from the base of the device to the top of the device, since the inner layer extends from base to top in an unbroken fashion, this limitation is met).

Regarding claim 3, the modified Aman further discloses: the outer layer (Figure 1, cover 12) is an assembly of the first shell portion (Fig. 7, left side item 12). the second shell portion (Fig. 7, right side item 12) and a concave third shell portion (See Examiner Illustration 1, Fig. 7, battery doors 19 with access to power source portion 18), 

the third shell portion (Fig. 7, battery doors 19 with access to power source portion 18) is joined together with the first shell portion and the second shell portion along a second parting line (Extrapolated from Figure 7, there exists a joining line between the two doors 19, which combine to seal the mechanism as seen in the final picture of Figure 7) to provide the enclosed interior space that receives the mechanism (Figure 7 shows the final configuration with the interior portion, labeled as item 10 and 14, situated within the outer portion 12), and 

the inner layer (Figure 1, housing 14) has a second peripheral edge portion that is offset relative to the second parting line such that the inner layer extends continuously across the second parting line (the inner layer consists of numerous edges that exist in an area that is not where the two doors 19 meet and form a parting line).

Regarding claim 4, the modified Aman further discloses: the inner layer  (Figure 1, housing 14) is an assembly of a first inner layer portion (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The first layer portion is the left side portion) and a second inner layer portion (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The second layer portion is the right-side portion), the first inner layer portion abuts the second inner layer portion along a third parting line (Figure 10 shows a close up, highly detailed view of the inner housing 14.  The third parting line is the line that passes through item 23 and connects the right and left side of the housing), and the third parting line is spaced apart from the second parting line (the third parting line is explicitly in the area other than the second parting line).

Regarding claim 5, the modified Aman further discloses: the inner layer (Figure 1, housing 14)  underlies the outer layer (Figure 1, cover 12) such that an outward facing surface of the inner layer faces the inward-facing surface of the outer layer without any intervening structures (As seen in Figure 1, the outer facing portion of the inner layer directly faces and interacts with the inner facing portion of the outer layer.) , and the inner layer is free from adhesion to, and bonding to, the outer layer ( The specification indicates that no further mechanism, such as adhesive is used to connect the two.  This point is highlighted by the fact that the outer casing is easily removed and discarded -[0028] “The embodiment of FIG. 1 illustrates an exemplary power tool 10 for use in medical procedures such as surgical procedures. A removable, single use, contamination-blocking cover 12 is provided for blocking excessive contamination of the power tool 10 during use. The cover 12 is replaceable, e.g. after the procedure, the cover 12 may be removed and replaced by a new cover 12.”). 

Regarding claim 6, the modified Aman further discloses: an inward-facing surface of the outer layer (Figure 1, cover 12) is free of structurally reinforcing protrusions at locations that face the inner layer (As can be seen in Figure 1, there do not exist any structurally reinforcing protrusions on the inside of the outer cover).

Regarding claim 7, the modified Aman further discloses:  the outer layer has a non-uniform thickness such that the outer layer has a first thickness ([0079], “Variable wall thickness or reinforcements can be used in high stress areas.”) in a first region (Fig. 1, areas 12a and 12b) of the tool housing and a second thickness (Fig. 1, area 12e) ([0079], “Variable wall thickness or reinforcements can be used in high stress areas.”) in a second region of the tool housing, the first thickness is less than the second thickness, and the inner layer is disposed on an inner surface of outer layer within the first region of the tool housing.

Regarding claim 8, the modified Aman further discloses:  the power tool (Figure 1, an exemplary power tool 10) is a hand-held fastener driving tool (Figure 1, tool attachment portion 20 and chuck 21 indicate that this tool can receive a fastener driver, such as a Philips head screw bit.  As such, the claim limitation is met)  that includes: 

the mechanism (Figure 4 shows the internal mechanism, 110, without any housing) disposed at first end (Fig. 1, uppermost portion of areas 12a and 12b) of the tool housing, the mechanism including a fastener driving mechanism (Figure 1, tool attachment portion 20 and chuck 21 indicate that this tool can receive a fastener driver, such as a Philips head screw bit.  As such, the claim limitation is met): 

a power supply disposed at a second end of the tool housing ([0029], “a power source portion such as a receiver 18 for a portable battery pack”): and 

a handle that extends between the first end and the second end (Fig. 1, handle portion 16),and 

the first region  (Fig. 1, areas 12a and 12b) of the tool housing includes the first end, and the second region  (Fig. 1, area 12e) of the tool housing includes the handle (Fig. 1, handle portion 16).

Regarding claim 10, the modified Aman further discloses: first material is a thermoplastic polymer (Examples of thermoplastic polymers include Polythene, Polycarbonate, Acrylic, Polyamide, Polystyrene, Polypropylene, Polyester, and ABS – as such, according to paragraphs [0033-0059], the materials of Aman meet the claim limitations) and the second material is a polymer foam (Paragraphs [0033-0059] discuss various methods and materials for constructing the device.  In this instance, numerous polymers are highlighted, as well as numerous methods of material production methods – [0033] a. Existing product or new product uses a rigid body mechanical housing 14 in conjunction with either a hard or soft/flexible shell outer shield 12 that covers and protects the majority of the tool 10 from contamination by blood/bone/tissue during a procedure. Combinations of materials such as a hard shell with flexible inserted areas for controls actuation are also contained in this area. Additional reinforcements or seals can be used in high stress areas. [0034] i. Materials and alloys/laminates of these materials appropriate for this concept include but are not limited to: [0035] a. PETG & A/PET [0036] b. Polystyrene [0037] c. Acrylic [0038] d. Polycarbonate [0039] e. ABS [0040] f. Nylon [0041] g. Polyolefin [0042] h. Polyetheretherketone PEEK [0043] i. Polyetherimide PEI [0044] j. Polyetersulfone PES [0045] k. Polyvinylidene PVDF [0046] l. Polymethylpentene PMP [0047] m. Polysulfone PSO [0048] n. Ethylene-chlorotrifluoroethylene ECTFE [0049] o. Metals [0050] ii. Soft/flexible outer shell can be produced using injection molding, thermoforming, dip molding, compression molding or other processes. Materials and alloys of these materials appropriate for this concept include but are not limited to: [0051] a. Synthetic Paper [0052] b. C-Flex [0053] c. Flexible PVC [0054] d. Polycarbonate [0055] e. Polyester [0056] f. Polyethylene [0057] g. Polypropylene [0058] h. Nylon [0059] i. Polyolefin “)(Vannier – paragraphs [0076-0078] indicate that the material of the structure 102 is a thermoplastic or thermosetting matrix.  A foam, being the inclusion of air into a thermoplastic, would form a matrix, thus the claim limitation is met). 

Regarding claim 11, the modified Aman discloses the device of claim 1.  The modified Aman further discusses the thickness of the outer layer  (Vannier - [0079] The covering sheet 104 is made of thin metal so that it can be easily shaped, meaning of a thickness between 25 .mu.m and 1 mm.”).

The modified Aman does not explicitly disclose: a thickness of the inner layer is at least 1.5 times the thickness of the outer layer.  

Aman discloses the claimed invention except for providing explicit dimension for the inner layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the optimum ration of thickness between the inner and outer layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph [0063] Applicant does not provide any particular reason or benefit for the 1.5 times thickness ration.  As a matter of fact, Applicant has not disclosed any criticality for the claimed limitation.  Rather, the Applicant chooses the thickness based upon the input parameters and the desired outcome.  According to that same paragraph, the 1.5 times ratio is one of many possible rations that can be utilized depending upon the desired outcome – “In some embodiments, the thickness of the inner layer 80 may be at least 1.5 times the thickness of the outer layer 60. In some embodiments, the thickness of the inner layer 80 may be 5 times, 10 times or 40 times the thickness of the outer layer 60, 


Regarding claim 13, Aman further discloses: the outer layer comprises a first material (Paragraphs [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the outer layer 12 – the Examiner notes in particular that [0049] describes the use of “metals” for the outer cover) , the inner layer comprises a second material (Paragraph [0033-0059], [0124-0139] and [0197-0214] discuss the material choice used for the inner layer 14 – the Examiner notes that [0053-0059] clearly describe the use of various polymers for the inner layer 14).

Aman does not explicitly disclose: the first material has a density that is at least three times the density of the second material.

Vannier teaches: the first material (Vannier - [0012] “According to a variant of the shell of the invention, the covering sheet is made of a material chosen from a list of metals comprising titanium, stainless steel, and aluminum. “) has a density (https://www.engineersedge.com/materials/densities_of_metals_and_elements_table_13976.htm - The density of titanium is 4.51 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    , stainless steel 7.48-7.95 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                            ,
                             
                        
                     and aluminum is 2.6-2.8 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                            )
                             
                        
                    that is at least three times the density of the second material (Vannier - [0013] According to a variant of the shell of the invention, the material of the structure comprises a plastic of the thermoplastic or thermosetting type. …   [0076] The material of the structure 102 comprises a plastic which is either of the thermoplastic type such as polypropylene PP or polycarbonate PC, or of the thermosetting type.” – According to http://www.amesweb.info/Materials/Density-of-Plastics.aspx, the density of Polypropylene is 0.905 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    , while the density of Polycarbonate is 1.2 g/                        
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                        
                    .  As such, by selecting any of the three metals, titanium, stainless steel, or aluminum with Polypropylene, the claim limitations are met.  Furthermore, both stainless steel and titanium would be at least three times as dense as Polycarbonate, and the selection of either would meet the claim limitations.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the power tool of Aman by integrating the material selection techniques of Vannier, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this type of material arrangement is that the benefits of each material can be selected for the project at hand, while negative material properties can be “weeded” out.  This specific selection technique allows for increases in efficiency and economy, while further increasing the safety and durability of the product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, (US 2015/0306757) and Aoki, (US 2019/0168372) teach similar tool shell arrangements with similar material selection techniques.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731